United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.O., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brookfield, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-161
Issued: June 4, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 31, 2011 appellant filed a timely appeal from a June 21, 2011 decision of the
Office of Workers’ Compensation Programs (OWCP) denying his claim for an additional
schedule award and an August 22, 2011 decision that denied his request for reconsideration.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the schedule award decision.
ISSUES
The issues are: (1) whether appellant has more than a 16 percent impairment of the left
upper extremity for which he received a schedule award; and (2) whether OWCP properly
refused to reopen his claim for further review of the merits pursuant to 5 U.S.C. § 8128(a).
On appeal, appellant requests that the schedule award be reviewed because he received a
greater award for his right upper extremity.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On August 6, 2010 appellant, then a 54-year-old city letter carrier, filed an occupational
disease claim alleging that his job duties caused a left rotator cuff tear. He stopped work on
August 5, 2010. OWCP accepted a sprain of the left rotator cuff and disorder of bursae and
tendons in the left shoulder. On September 10, 2010 Dr. Hongheng Zhu, a Board-certified
orthopedic surgeon, performed left shoulder arthroscopy with subacromial decompression, distal
clavicle excision, debridement of a subscapularis tear and open repair of a left shoulder rotator
cuff tear. Appellant returned to part-time modified duty on December 27, 2010 and to full duty
on April 5, 2011. On April 11, 2011 he filed a schedule award claim.
In an April 4, 2011 report, Dr. Zhu noted that appellant had residual complaints of left
shoulder pain and stiffness. Physical examination of the left shoulder revealed no deformity.
Forward flexion was measured at 100 degrees, abduction at 90 degrees and internal rotation to
the lower lumbar spine. Supraspinatus and infraspinatus muscle strength were 4/5, and sensation
to touch was intact at the median, radial and ulnar nerve distributions. Dr. Zhu advised that
appellant had reached the end of healing, and diagnosed status post left shoulder arthroscopy
with subacromial decompression and distal clavicle excision and open rotator cuff repair.
By letter dated April 19, 2011, OWCP advised appellant that to establish his schedule
award claim he should provide a physician’s assessment in accordance with the sixth edition of
the American Medical Association, Guides to the Evaluation of Permanent Impairment
(hereinafter A.M.A., Guides)2 and provide a permanent impairment worksheet. On a Form
WKC-16, dated April 29, 2011, Dr. Zhu repeated his diagnosis. He advised that the healing
period had ended and that appellant had a 20 percent impairment relative to his left shoulder. On
the permanent impairment worksheet provided by OWCP, Dr. Zhu stated, “see attached WKC
16.”
On May 13, 2011 OWCP asked its medical adviser to review the record. It noted that left
lateral epicondylitis was also an accepted condition under a separate claim.3 In a May 18, 2011
report, Dr. Neil Ghodadra, an orthopedic surgeon and OWCP medical adviser, advised that he
had reviewed Dr. Zhu’s reports. He found that, in accordance with the sixth edition of the
A.M.A., Guides, under Table 15-5 a rotator cuff tear corresponded to a grade C default rating of
5 percent, the history of distal clavicle excision corresponded to a 10 percent impairment under
Table 15-5 and a history of left lateral epicondylitis corresponded to a 1 percent impairment, for
a total left upper extremity impairment of 16 percent, with April 4, 2011 the date of maximum
medical improvement.
On June 21, 2011 appellant was granted a schedule award for a 16 percent loss of use of
the left upper extremity, for 49.92 weeks, to run from April 9, 2011 to March 23, 2012. On
July 26, 2011 he requested reconsideration, stating that he had received a greater schedule award

2

A.M.A., Guides (6th ed. 2008).

3

The instant claim is adjudicated under OWCP File No. xxxxxx647 and the left lateral epicondylitis claim under
File No. xxxxxx911.

2

for his right upper extremity when his range of motion for his left upper extremity was more
restricted. Appellant also resubmitted Dr. Zhu’s April 4 and 29, 2011 reports.
In a nonmerit decision dated August 22, 2011, OWCP denied appellant’s reconsideration
request.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of FECA and its implementing federal regulations4 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.5 For decisions after
February 1, 2001, the fifth edition of the A.M.A., Guides is used to calculate schedule awards.6
For decisions issued after May 1, 2009, the sixth edition will be used.7
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).8 Under the sixth edition, for upper extremity impairments the evaluator
identifies the impairment class for the diagnosed condition (CDX), which is then adjusted by
grade modifiers based on Functional History (GMFH), Physical Examination (GMPE) and
Clinical Studies (GMCS).9 The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) +
(GMCS - CDX).10
ANALYSIS -- ISSUE 1
The Board finds this case is not in posture for decision as to the degree of appellant’s left
upper extremity impairment and thus the case will be remanded to OWCP for further
development. The accepted conditions relevant to this claim are left rotator cuff tear and
disorder of bursae and tendons of the left shoulder. Left lateral epicondylitis has been accepted
under a separate claim.11 On July 21, 2011 appellant was granted a schedule award for a 16
percent impairment of the left upper extremity.
4

20 C.F.R. § 10.404.

5

Id. at § 10.404(a).

6

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

7

FECA Bulletin No. 09-03 (issued March 15, 2009).

8

A.M.A., Guides, supra note 2 at 3, section 1.3, “The International Classification of Functioning, Disability and
Health (ICF): A Contemporary Model of Disablement.”
9

Id. at 385-419.

10

Id. at 411.

11

Supra note 3.

3

In an April 4, 2011 report, Dr. Zhu, an attending orthopedist, advised that appellant had
reached the end of healing. He noted appellant’s complaint of residual left shoulder pain and
stiffness and provided left shoulder physical examination findings. Range of motion indicated
forward flexion of 100 degrees, abduction of 90 degrees and internal rotation to the lower lumbar
spine. Supraspinatus and infraspinatus muscle strength were 4/5, and sensation to touch was
intact at the median, radial and ulnar nerve distributions. Dr. Zhu diagnosed status post left
shoulder arthroscopy with subacromial decompression and distal clavicle excision and open
rotator cuff repair. Following a request by OWCP that he provide an impairment rating in
accordance with the sixth edition of the A.M.A., Guides, on a Form WKC-16 dated April 29,
2011, he merely advised that appellant had a 20 percent impairment relative to his left shoulder.
OWCP asked that Dr. Ghodadra, an orthopedic surgeon and OWCP medical adviser,
review the medical record and informed him that appellant also had an accepted left lateral
epicondylitis under a separate claim. On May 18, 2011 OWCP’s medical adviser noted that he
had reviewed Dr. Zhu’s reports. He found that, in accordance with the sixth edition of the
A.M.A., Guides, under Table 15-5, a rotator cuff tear corresponded to a grade C default rating of
5 percent, the history of distal clavicle excision corresponded to a 10 percent impairment under
Table 15-5 and a history of left lateral epicondylitis corresponded to a 1 percent impairment, for
a total left upper extremity impairment of 16 percent, with April 4, 2011 as the date of maximum
medical improvement.
As noted above, under the sixth edition, for upper extremity impairments the evaluator
identifies the impairment class for the diagnosed condition, which is then adjusted by grade
modifiers.12 Dr. Zhu merely provided a conclusory impairment rating of 20 percent without
mentioning how he arrived at that figure nor did he mention the sixth edition. There was no
evidence or physical findings. Dr. Zhu did not address how he rated impairment based on the
appropriate formula and grade modifiers described above. The sixth edition of the A.M.A.,
Guides also provides for an impairment rating for loss of range of motion. Section 15.7 of the
sixth edition states that range of motion is to be used as a stand-alone rating when other grids
refer to this section or when no other diagnosis-based sections for the upper extremity are
applicable for impairment rating of a condition.13 The sixth edition also requires evaluation of
six ranges of shoulder motion flexion, extension, abduction, adduction, external rotation and
internal rotation.14 Dr. Zhu did not provide sufficient findings to evaluate appellant’s shoulder
impairment using range of motion as he only provided measures for forward flexion, abduction
and internal rotation. Accordingly, his reports are insufficient to establish that appellant is
entitled to a left upper extremity schedule award.
The Board also finds the report of Dr. Ghodadra, OWCP’s medical adviser, insufficient,
as he did not adequately explain how he reached his conclusions. While he identified a grade of
C for a rotator cuff tear, Dr. Ghodadra did not explain how he identified the ratings for distal
clavicle excision or lateral epicondylitis. Moreover, the sixth edition of the A.M.A., Guides
12

Supra note 9.

13

Id. at 461.

14

Id. at 475.

4

requires that, after identifying the impairment class for the diagnosed condition, this is then
adjusted by grade modifiers based on GMFH, GMPE and GMCS,15 to be followed by application
of the net adjustment formula.16 OWCP’s medical adviser merely identified the tables used
without providing sufficient explanation of each diagnosis category, class or evaluation of the
grade modifiers. As discussed, grade modifiers should be considered for GMFH, GMPE and
GMCS and these grade modifiers can change the extent of a given impairment rating.17 Lastly, it
is unclear whether Dr. Ghodadra reviewed the case file for the accepted lateral epicondylitis
condition since he merely advised that appellant had a history of the condition. Consequently,
the Board finds that the opinion of the medical adviser requires further clarification on the issue
of appellant’s left upper extremity impairment.
Accordingly, as there is no medical evidence of record that fully comports with the
A.M.A., Guides or provides a complete analysis of appellant’s left upper extremity impairment,
the Board finds that the case is not in posture for decision. The case is remanded to OWCP for
further development on the extent of impairment of appellant’s left upper extremity in
accordance with the sixth edition of the A.M.A., Guides. On remand, OWCP should double
appellant’s case file regarding his accepted left shoulder conditions with that of the left lateral
epicondylitis. Following such further development as OWCP deems necessary, it should issue a
de novo decision.
In light of the Board’s findings regarding Issue 1, Issue 2 is rendered moot.
CONCLUSION
The Board finds that the case is not in posture for decision as to the extent of appellant’s
left upper extremity impairment.

15

Supra note 9.

16

Supra note 10.

17

Federal (FECA) Procedure Manual, supra note 6.

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated August 22 and June 21, 2011 be set aside and the case remanded
to OWCP for proceedings consistent with this decision of the Board.
Issued: June 4, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

